Citation Nr: 0530661	
Decision Date: 11/15/05    Archive Date: 11/30/05	

DOCKET NO.  04-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.



FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to notify claimants with regard to appeals.  
However, the Board finds it unnecessary to address the 
applicability of the VCAA to the claim for service connection 
for PTSD in view of the favorable disposition reached herein.  
The Board notes that the veteran has been accorded 
psychiatric examinations by VA and his medical records have 
been associated with the claims folder. 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.203.  When 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.203(b).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 
13 Vet. App 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in service stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed disorder is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2005).

The medical evidence of record establishes that the veteran 
has been accorded psychiatric diagnoses that include 
depression, in remission, PTSD, in remission, and PTSD.  A VA 
psychiatrist who conducted the rating examination of the VA 
in June 2005 stated that the veteran's overall picture was 
one of an individual who had problems with anger and 
behavioral control.  She indicated he appeared to come from 
an abusive background and exhibited early life disturbances 
of conduct that would predict psychiatric and psychosocial 
adjustment problems as an adult.  She opined that the veteran 
did not currently meet the criteria warranting a diagnosis of 
PTSD because his PTSD symptoms were currently in remission.  
She added that was "probably because of his treatment."  Axis 
I diagnoses were given of:  Depression, not otherwise 
specified, in remission; PTSD, in remission; Cocaine and 
Marijuana abuse.  An Axis II diagnosis was made of antisocial 
personality traits.

However, the additional medical evidence of record includes 
various statements from the veteran's principal treating 
psychiatrist at the VA Medical Center in Chillicothe, Ohio.  
In a statement dated in November 2004, the psychiatrist 
indicated the veteran had been coming to that facility since 
2002.  The psychiatrist gave a diagnosis of PTSD.  With 
regard to military stressors, the psychiatrist referred to 
the report of a visit in March 2004 at which time the veteran 
described his stressors as primarily involving incidents when 
he was on a ship and shot at forces on the shore and received 
hostile fire in return.  

The veteran's report of transfer or discharge (DD-214) 
discloses that his medals and badges included the Combat 
Action Ribbon.  The veteran has provided a copy of a history 
of the U.S.S. Berkeley (DDG-15) that indicates that between 
1967 and 1970 the Berkeley "participated in numerous naval 
gunfire support missions, mostly in response to coastal 
gunfire."  It was also indicated that when the ship was 
deployed to the shores off the coast of Vietnam in 1972, it 
was directly involved in the mining of Haiphong Harbor.  
Reference was made to one particular incident when the ship 
provided a protective barrage of fire while carrier-based 
aircraft covered the harbor with mines.  It was noted there 
was a half hour of enemy fire received from shore gun 
emplacements.

The Board finds this information more than sufficient to 
verify the veteran was an actual participant in combat 
operations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); 38 C.F.R. § 3.102.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence of aggravation of such disease or injury, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there was no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 
Pentecost, supra.

In Pentecost, the United States Court of Veterans Appeals for 
Veterans Claims (Court) opined that the fact that a veteran 
with a known combat military occupational specialty and was 
stationed with a unit that was present when enemy attacks 
occurred was strongly suggestive that the veteran himself was 
in fact exposed to such attacks.  As noted in Suozzi v. 
Brown, 10 Vet. App. 307 (1997), a stressor need not be 
corroborated in every detail.  There is no requirement in 
case law that there needs to be a high level of exposure to 
combat.  Corroboration of the veteran's personal 
participation in such events is not necessary.  Pentecost at 
128.

In this case, the Board accepts the veteran's assertion that 
he was exposed to enemy fire while serving off the Coast of 
Vietnam.  The veteran has a diagnosis of PTSD.  







The evidence of record is at least in relative equipoise.  
Under such circumstances, the veteran prevails as to his 
claim for service connection for PTSD.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


